



Exhibit 10.7


Notice of Grant of Restricted Stock Unit Award
under the
Columbia Property Trust, Inc.
Amended and Restated
2013 Long-Term Incentive Plan
Three Year Performance Period


Grantee: _________________________







This Notice of Grant of Restricted Stock Unit Award evidences the award of
restricted stock units (“Award Units”) convertible into shares of the Common
Stock (“Shares”) of Columbia Property Trust, Inc., a Maryland corporation (the
“Company”), granted to you, ______________ , effective as of January 1, 2018
(the “Grant Date”), pursuant to the Columbia Property Trust, Inc. Amended and
Restated 2013 Long-Term Incentive Plan (the “Plan”) and conditioned upon your
agreement to the terms of the attached Restricted Stock Unit Agreement (the
“Agreement”). This Notice of Grant of Restricted Stock Unit Award constitutes
part of, and is subject to the terms and provisions of, the Agreement and the
Plan, which are incorporated by reference herein.
1.Terminology. Unless otherwise provided in this Notice of Grant of Restricted
Stock Unit Award, capitalized words used herein are defined in the Glossary at
the end of the Agreement.
2.Target Award/Performance Period. The target number of Award Units subject to
this award is __________ (the “Target Award”). You are eligible to earn from 0%
to 150% of the Target Award in accordance with the performance metrics set forth
on Exhibit A attached to the Agreement and incorporated herein and therein by
reference. The Performance Period is the period beginning January 1, 2018 and
ending January 1, 2021.
3.Conversion to Shares; Vesting.
(a)So long as your Service is continuous from the Grant Date through the
Determination Date: (i) 75% of the Earned Award will be converted to vested and
nonforfeitable unrestricted Shares on the Determination Date; and (ii) 25% of
the Earned Award will be converted to unvested restricted Shares, which
restricted Shares will vest and become nonforfeitable on January 1 of the
following calendar year (the “Time-Based Vesting Date”), so long as your Service
is continuous from the Grant Date through the Time-Based Vesting Date ((i) and
(ii) together, the “Award Shares”).
(b)Upon the occurrence of a Qualified Termination or a Qualified Change in
Control after the Determination Date but prior to the Time-Based Vesting Date,
all restricted Award Shares that are then unvested will vest and become
nonforfeitable unrestricted Shares on the Termination Date or the CIC Date, as
applicable.
(c)Upon the occurrence of: (i) a Qualified Termination during a CIC Period; or
(ii) a Qualified Change in Control, with respect to any outstanding Award Units,
100% of the Earned Award (based on a shortened performance period ending on the
Termination Date or the CIC Date, as applicable) will vest and be converted into
nonforfeitable unrestricted Shares on the date the Earned Award is determined,
or with respect to any outstanding restricted Award Shares that are then
unvested, such restricted Award Shares will vest and become nonforfeitable on
the Termination Date or the CIC Date, as applicable.
(d)Upon the occurrence of a Qualified Termination prior to the Determination
Date (but not during a CIC Period), a pro-rata portion of the Earned Award will
vest and be converted into nonforfeitable unrestricted Shares on the date the
Earned Award is determined, with such pro-rata portion determined by multiplying
the Earned Award (which, if the Termination Date or CIC Date occurs prior to the
end of the Performance Period, will be based on a shortened performance period
ending on the Termination Date or CIC Date, as applicable) by a fraction, the
numerator of which is the number of days of your Service during the Performance
Period and the denominator of which is the number of days in the Performance
Period.
(e)Except for the circumstances, if any, described in this Section 3, your
employment contract with the Company in effect at the time of issuance (if any)
or as otherwise determined by the Administrator pursuant to the Plan, none of
the Award Units or restricted Award Shares will become vested and nonforfeitable
after your Service with the Company ceases.





--------------------------------------------------------------------------------





4.Termination of Service. If your Service with the Company ceases for any
reason, except as otherwise specified in Section 3, the Plan, your written
employment or service contract with the Company in effect at the time at issue
(if any) or as otherwise determined by the Administrator pursuant to the Plan,
any Award Units and any restricted Award Shares that are not then vested will be
immediately forfeited by you and transferred to the Company upon such cessation
for no consideration.
IN WITNESS WHEREOF, the Company has caused this Notice of Grant of Restricted
Stock Unit Award to be executed by its duly authorized officer.
Columbia Property Trust, Inc.


 
Date

I acknowledge that I have carefully read the Agreement and the prospectus for
the Plan. I agree to be bound by all of the provisions set forth in this Notice,
the Agreement and the Plan. I also consent to electronic delivery of all notices
or other information with respect to the Award Units, Award Shares or the
Company.
Signature of Grantee
 
Date



Enclosures: Restricted Stock Unit Agreement
Prospectus for the Columbia Property Trust, Inc. Amended and Restated 2013
Long-Term Incentive Plan









--------------------------------------------------------------------------------





Restricted Stock Unit Agreement
Under the
Columbia Property Trust, Inc. Amended and Restated 2013 Long-Term Incentive Plan
This Restricted Stock Unit Agreement and all of the provisions of the Columbia
Property Trust, Inc. Amended and Restated 2013 Long-Term Incentive Plan (the
“Plan”) are incorporated into your restricted stock unit award, the specifics of
which are described on the “Notice of Grant of Restricted Stock Unit Award” (the
“Notice”) that you received. Once you have accepted the Notice in accordance
with the instructions set forth thereon, this Restricted Stock Unit Agreement,
the Plan and the Notice, taken together, constitute a binding and enforceable
contract respecting your restricted stock unit award.
1.Terminology. Capitalized terms and phrases used in this document that are not
otherwise defined in the Notice are defined in the Glossary at the end of this
Agreement or in the Plan.
2.Target Award. Your Target Award is as set forth in the Notice. You are
eligible to earn from 0% to 150% of the Target Award in accordance with the
performance metrics set forth on Exhibit A attached to this Agreement and
incorporated herein by reference.
3.Conversion to Shares; Vesting.
(a)So long as your Service is continuous from the Grant Date through the
Determination Date: (i) 75% of the Earned Award will be converted to vested and
nonforfeitable unrestricted Shares on the Determination Date; and (ii) 25% of
the Earned Award will be converted to unvested restricted Shares, which
restricted Shares will vest and become nonforfeitable on the Time-Based Vesting
Date so long as your Service is continuous from the Grant Date through the
Time-Based Vesting Date.
(b)Upon the occurrence of a Qualified Termination or a Qualified Change in
Control after the Determination Date but prior to the Time-Based Vesting Date,
all restricted Award Shares that are then unvested will vest and become
nonforfeitable unrestricted Shares on the Termination Date or the CIC Date, as
applicable.
(c)Upon the occurrence of: (i) a Qualified Termination during a CIC Period; or
(ii) a Qualified Change in Control, with respect to any outstanding Award Units,
100% of the Earned Award (based on a shortened performance period ending on the
Termination Date or the CIC Date, as applicable) will vest and be converted into
Award Shares on the date the Earned Award is determined, or with respect to any
outstanding restricted Award Shares that are then unvested, such restricted
Award Shares will vest and become nonforfeitable unrestricted Shares on the
Termination Date or the CIC Date, as applicable.
(d)Upon the occurrence of a Qualified Termination prior to the Determination
Date (but not during a CIC Period), a pro-rata portion of the Earned Award will
vest and be converted into nonforfeitable unrestricted Shares on the date the
Earned Award is determined, with such pro-rata portion determined by multiplying
the Earned Award (which, if the Termination Date or CIC Date occurs prior to the
end of the Performance Period, will be based on a shortened performance period
ending on the Termination Date or CIC Date, as applicable) by a fraction, the
numerator of which is the number of days of your Service during the Performance
Period and the denominator of which is the number of days in the Performance
Period.
(e)Except for the circumstances, if any, described in this Section 3, your
employment contract with the Company in effect at the time of issuance (if any)
or as otherwise determined by the Administrator pursuant to the Plan, none of
the Award Units or restricted Award Shares will become vested and nonforfeitable
after your Service with the Company ceases.
4.Termination of Employment or Service.
(a)If your Service with the Company ceases for any reason, except as otherwise
specified in Section 3, your written employment or service contract with the
Company in effect at the time at issue (if any) or as otherwise determined by
the Administrator pursuant to the Plan, any Award Units and restricted Award
Shares that are not then vested will be immediately forfeited by you and
transferred to the Company upon such cessation for no consideration.
(b)You acknowledge and agree that upon the forfeiture of any unvested Award
Units or unvested restricted Award Shares in accordance with Section 4(a): (i)
your right to vote and to receive cash dividends on such unvested restricted
Award Shares, and all other rights, title or interest in, to or with respect to,
the forfeited Award Units or unvested restricted Award Shares shall
automatically, without further act, terminate; and (ii) the forfeited Award
Units





--------------------------------------------------------------------------------





or forfeited restricted Award Shares shall be returned to the Company. You
hereby irrevocably appoint (which appointment is coupled with an interest) the
Company as your agent and attorney-in-fact to take any necessary or appropriate
action to cause the forfeited Award Units or forfeited restricted Award Shares
to be returned to the Company, including, without limitation, executing and
delivering stock powers and instruments of transfer, making endorsements and/or
making, initiating or issuing instructions or entitlement orders, all in your
name and on your behalf. You hereby ratify and approve all acts done by the
Company as such attorney-in-fact. Without limiting the foregoing, you expressly
acknowledge and agree that any transfer agent for the Common Stock of the
Company is fully authorized and protected in relying on, and shall incur no
liability in acting on, any documents, instruments, endorsements, instructions,
orders or communications from the Company in connection with the forfeited Award
Units or forfeited Award Shares or the transfer thereof, and that any such
transfer agent is a third-party beneficiary of this Agreement.
5.Restrictions on Transfer.
(a)Award Units may not be sold, assigned, transferred, pledged, hypothecated or
disposed of in any way (whether by operation of law or otherwise), except by
will or the laws of descent and distribution, and shall not be subject to
execution, attachment or similar process.
(b)Until they become vested and nonforfeitable, restricted Award Shares may not
be sold, assigned, transferred, pledged, hypothecated or disposed of in any way
(whether by operation of law or otherwise), except by will or the laws of
descent and distribution, and shall not be subject to execution, attachment or
similar process.
(c)Any attempt to dispose of any such Award Units or unvested restricted Award
Shares in contravention of the restrictions set forth in Section 5(a) shall be
null and void and without effect. The Company shall not be required to:
(i) transfer on its books any Award Units or restricted Award Shares that have
been sold or transferred in contravention of this Agreement; or (ii) treat as
the owner of any Award Units or restricted Award Shares, or otherwise accord any
applicable voting, dividend or liquidation rights to, any transferee to whom
Award Units or restricted Award Shares have been transferred in contravention of
this Agreement.
6.Company Records; Stock Certificates.
(a)You are reflected as the owner of record of the Award Units as of the Grant
Date on the Company’s books.
(b)You will be reflected as the owner of record of any Award Shares as of the
Determination Date (or, in the case of a CIC Date or a Termination Date
occurring prior to the Determination Date, as of the date the Earned Award is
determined) on the Company’s books. The Company or agent appointed by the
Administrator will hold the share certificates with respect to any restricted
Award Shares for safekeeping, or the Company may otherwise retain any such
restricted Award Shares in uncertificated book entry form, until the restricted
Award Shares become vested and nonforfeitable. Until the restricted Award Shares
become vested and nonforfeitable, any share certificates representing such
Shares will include a legend to the effect that you may not sell, assign,
transfer, pledge, or hypothecate the restricted Award Shares. As soon as
practicable after vesting of an Award Share, the Company will continue to retain
such Award Share in uncertificated book entry form but remove the restrictions
on transfer on its books with respect to such Award Share. Alternatively, upon
your request, the Company will deliver a share certificate to you or deliver a
share electronically or in certificate form to your designated broker on your
behalf, for the vested Award Share.
(c)You are not required to make any monetary payment (other than applicable tax
withholding, if any) as a condition to receiving the Award Units or any Award
Shares, the consideration for which shall be past services actually rendered or,
if none, future services to be rendered to the Company or for its benefit.
Notwithstanding the foregoing, if required by applicable state corporate law,
you shall furnish consideration in the form of cash or past services rendered to
the Company or for its benefit having a value not less than the par value of the
Award Shares.
7.Tax Withholding.
(a)You hereby agree to make adequate provision for foreign (non-United States),
federal, state and local taxes and social insurance contributions required by
law to be withheld, if any, which arise in connection with the grant or vesting
of the Award Units or Award Shares. The Company shall have the right to deduct
from any compensation or any other payment of any kind due you (including
withholding the issuance or delivery of shares of Common Stock or redeeming
vested Award Shares) the amount of any foreign (non-United States), federal,
state or local taxes and social insurance contributions required by law to be
withheld as a result of the grant or vesting of the Award Units or Award Shares
in whole or in part; provided, however, that the value of the shares of Common
Stock





--------------------------------------------------------------------------------





withheld may not exceed the statutory minimum withholding amount required by
law. In lieu of such deduction, the Company may require you to make a cash
payment to the Company equal to the amount required to be withheld. If you do
not make such payment when requested, the Company may refuse to issue any stock
certificate under this Agreement or otherwise release for transfer any such
shares until arrangements satisfactory to the Company for such payment have been
made.
(b)The Company may, in its sole discretion, permit or require you to satisfy, in
whole or in part, any withholding tax obligation which may arise in connection
with the Award Shares either by withholding from the shares to be released upon
vesting that number of shares, or delivering to the Company already-owned
shares, in either case having a fair market value equal to no more than the
amount necessary to satisfy the statutory minimum withholding amount due. You
hereby irrevocably appoint (which appointment is coupled with an interest) the
Administrator as your agent and attorney-in-fact to take any necessary or
appropriate action to cause a number of Award Shares determined in accordance
with the immediately preceding sentence to be returned to the Company,
including, without limitation, executing and delivering stock powers and
instruments of transfer, making endorsements and/or making, initiating or
issuing instructions or entitlement orders, all in your name and on your behalf.
You hereby ratify and approve all acts done by the Administrator as such
attorney-in-fact. Without limiting the foregoing, you expressly acknowledge and
agree that any transfer agent for the Common Stock of the Company is fully
authorized and protected in relying on, and shall incur no liability in acting
on, any documents, instruments, endorsements, instructions, orders or
communications from the Administrator in connection with such Award Shares or
the transfer thereof, and that any such transfer agent is a third-party
beneficiary of this Agreement.
8.Adjustments for Corporate Transactions and Other Events.
(a)Stock Dividend, Stock Split, Reverse Stock Split and Other Events. Upon a
stock dividend of, or stock split or reverse stock split affecting, the Common
Stock, the number of Award Units and the number of Award Shares that are
nonvested and forfeitable shall, without further action of the Administrator, be
adjusted to reflect such event. The Administrator shall make adjustments, in its
discretion, to address the treatment of fractional shares with respect to the
Award Units or Award Shares as a result of the stock dividend, stock split or
reverse stock split; provided that such adjustments do not result in the
issuance of fractional Award Units or Award Shares. Upon the payment of an
extraordinary special dividend with respect to the Common Stock, as determined
by the Administrator, the Administrator may make such adjustments to the number
of Award Units or otherwise, as the Administrator may determine, to reflect the
effect of such event on the Award Units. Adjustments under this Section 8 will
be made by the Administrator, whose determination regarding such adjustments
will be final, binding and conclusive.
(b)Binding Nature of Agreement. The terms and conditions of this Agreement shall
apply with equal force to any additional and/or substitute securities received
by you in exchange for, or by virtue of your ownership of, the Award Units or
Award Shares, to the same extent as the Award Units or Award Shares with respect
to which such additional and/or substitute securities are distributed, whether
as a result of any spin-off, stock split-up, stock dividend, stock distribution,
other reclassification of the Common Stock of the Company, or similar event,
except as otherwise determined by the Administrator. If the Award Units or Award
Shares are converted into or exchanged for, or stockholders of the Company
receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of the Company’s
successor, and this Agreement shall apply to the securities or other property
(including cash) received upon such conversion, exchange or distribution in the
same manner and to the same extent as the Award Units or Award Shares.
9.Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement shall alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time, with or without cause or
notice, and whether or not such discharge results in the forfeiture of any Award
Units or Award Shares or any other adverse effect on your interests under the
Plan.
10.Rights as a Holder of Award Units and Award Shares. You will not have voting
rights with respect to the Award Units, and you will not be entitled to receive
any dividends and/or other distributions in respect of the Awards Units. Except
as otherwise provided in this Agreement with respect to any restricted Award
Shares, you will possess all incidents of ownership of the Award Shares,
including the right to vote the Award Shares and receive dividends and/or other
distributions declared on the Award Shares. All regular cash dividends on the
Award Shares held by the Company will be paid directly to you on the dividend
payment date. If any dividends or distributions are paid in shares,





--------------------------------------------------------------------------------





such shares will be held by the Company (or an agent appointed by the Company),
subject to the same restrictions on transferability and forfeiture as the Award
Shares with respect to which they were granted.
11.The Company’s Rights. The existence of Award Units and Award Shares shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise. If at any time the Administrator shall
determine, in its sole discretion, that registration, listing or qualification
of the Shares underlying the Award Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Award Units, then
the Award Units will not be converted to Award Shares, in whole or in part,
unless and until such registration, listing, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Administrator.
12.Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to you at the address contained
in the records of the Company, or addressed to the Administrator, care of the
Company for the attention of its Corporate Secretary at its principal executive
office or, if the receiving party consents in advance, transmitted and received
via facsimile or other electronic transmission mechanism as may be available to
the parties.
13.Entire Agreement. This Agreement and the Notice contain the entire agreement
between the parties with respect to the Award Units and Award Shares, subject to
any provision in your written employment or service contract with the Company in
effect at the time at issue (if any) with respect to the vesting of, or other
terms applicable to, the Award Units or Award Shares. Any oral or written
agreements, representations, warranties, written inducements or other
communications made prior to the execution of this Agreement with respect to the
Award Units granted hereunder and any Award Shares shall be void and ineffective
for all purposes.
14.Amendment. This Agreement and the Notice may be amended from time to time by
the Administrator in its discretion; provided, however, that this Agreement may
not be amended in a manner that would materially impair your rights with respect
to the Award Units or the Award Shares, as determined in the discretion of the
Administrator, except as provided in the Plan or in a written document signed by
each of the parties hereto.
15.Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern. A copy of
the Plan is available upon request to the Administrator.
16.Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in Atlanta, Georgia, and you hereby agree and submit to
the personal jurisdiction and venue of such courts. You further agree that you
will not deny or attempt to defeat such personal jurisdiction or object to venue
by motion or other request for leave from any such court.
17.Resolution of Disputes. Any dispute or disagreement which shall arise under,
or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its sole discretion, and any
such determination or any other determination by the Administrator under or
pursuant to this Agreement and any interpretation by the Administrator of the
terms of this Agreement, will be final, binding and conclusive on all persons
affected thereby. You agree that, before you may bring any legal action arising
under, as a result of, pursuant to or relating to, this Agreement, you will
first exhaust your administrative remedies before the Administrator. You further
agree that, in the event that the Administrator does not resolve any dispute or
disagreement arising under, as a result of, pursuant to or relating to, this
Agreement to your satisfaction, no legal action may be commenced or maintained
relating to this Agreement more than twenty-four (24) months after the
Administrator’s decision.
18.Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.





--------------------------------------------------------------------------------





19.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
20.Electronic Delivery of Documents. By your signing this Agreement, you:
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan, the Award Units and the Award Shares and any reports of the
Company provided generally to the Company’s stockholders; (ii) acknowledge that
you may receive from the Company a paper copy of any documents delivered
electronically at no cost to you by contacting the Company by telephone or in
writing; (iii) further acknowledge that you may revoke your consent to the
electronic delivery of documents at any time by notifying the Company of such
revoked consent by telephone, postal service or electronic mail; and
(iv) further acknowledge that you understand that you are not required to
consent to electronic delivery of documents.
21.No Future Entitlement. By your signing this Agreement, you acknowledge and
agree that: (i) the grant of the Award Units and any underlying Award Shares is
a one-time benefit which does not create any contractual or other right to
receive future grants of stock, units or compensation in lieu of stock or unit
grants, even if stock or unit grants have been granted repeatedly in the past;
(ii) all determinations with respect to any such future grants, including, but
not limited to, the times when stock or unit grants shall be granted, the
maximum number of shares subject to each such grant, and the times or conditions
under which restrictions on such grants shall lapse, will be at the sole
discretion of the Administrator; (iii) the value of this Award Unit and any
Award Shares shall not be included in calculating any termination, severance,
resignation, redundancy, end of service payments or similar payments, or
bonuses, long-service awards, pension or retirement benefits; (iv) the vesting
of any Award Units or Award Shares ceases upon termination of employment with
the Company or transfer of employment from the Company, or other cessation of
eligibility for any reason, except as may otherwise be explicitly provided in
this Agreement; (v) the Company does not guarantee any future value of any Award
Units or Award Shares; and (vi) no claim or entitlement to compensation or
damages arises if Award Units or Award Shares do not increase in value and you
irrevocably release the Company from any such claim that does arise.
22.Personal Data. For purposes of the implementation, administration and
management of the stock grant or the effectuation of any acquisition, equity or
debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of this Agreement, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third-party vendors or any potential party to a potential
Corporate Transaction. You understand that personal data (including, but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
units and shares awarded, cancelled, vested and unvested) may be transferred to
third parties assisting in the implementation, administration and management of
the stock grant or the effectuation of a Corporate Transaction and you expressly
authorize such transfer as well as the retention, use and the subsequent
transfer of the data by the recipient(s). You understand that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that data will be held only as long as is necessary to implement,
administer and manage the stock grant or effect a Corporate Transaction. You
understand that you may, at any time, request a list with the names and
addresses of any potential recipients of the personal data, view data, request
additional information about the storage and processing of data, require any
necessary amendments to data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Company’s Secretary. You
understand, however, that refusing or withdrawing your consent may affect your
ability to accept a stock grant.
23.Consideration for Award Units and Award Shares. To ensure compliance with
applicable state corporate law, the Company may require you to furnish
consideration in the form of cash or cash equivalents equal to the par value of
the Award Shares at the time the Award Units are converted and Award Shares
issued and you hereby authorize the Company to withhold such amount from
remuneration otherwise due you from the Company.
24.Recovery of Award Units and Award Shares. The Award Units and Award Shares
shall be subject to any and all policies, guidelines, codes of conduct or other
agreement or arrangement adopted by the Company with respect to the recoupment,
recovery or clawback of compensation.
{Glossary begins on next page}







--------------------------------------------------------------------------------





GLOSSARY
(a)“Administrator” means the Board of Directors of Columbia Property Trust, Inc.
or such committee or committees appointed by the Board to administer the Plan.
(b)“Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, Columbia Property
Trust, Inc. (including, but not limited to, joint ventures, limited liability
companies and partnerships). For this purpose, “control” means ownership of 50%
or more of the total combined voting power or value of all classes of stock or
interests of the entity.
(c)“Cause” has the meaning ascribed to such term or words of similar import in
your written employment or service contract with the Company as in effect at the
time at issue and, in the absence of such agreement or definition, means any of
the following: (i) any willful misconduct by you in connection with the
Company’s or any Subsidiary’s business or relating to your duties or a willful
violation of law by you in connection with the Company’s or any Subsidiary’s
business or relating to your duties; (ii) an act of fraud, conversion,
misappropriation or embezzlement by you with respect to the Company’s or any
Subsidiary’s assets or business or assets in the possession or control of the
Company or any Subsidiary; (iii) your conviction of, indictment for (or its
procedural equivalent) or entering a guilty plea or plea of no contest with
respect to, a felony involving moral turpitude or related to the performance of
your duties or that materially impacts the Company; (iv) any act of dishonesty
committed by you in connection with the Company’s or any Subsidiary’s business
or relating to your duties; (v) the willful neglect of your material duties or
gross misconduct by you; (vi) substance abuse that, in the Administrator’s good
faith determination, materially interferes with the performance of your duties
to the Company or any Subsidiary; (vii) your material failure to: (A) comply
with the Company’s reasonable and customary guidelines of employment or
reasonable and customary corporate governance guidelines or policies, including,
without limitation, any business code of ethics adopted by the Board, or (B) use
good faith efforts to comply with the directives of the Company (provided that
such directives are consistent with the material terms of applicable law and the
Company’s guidelines and policies); (viii) any other willful failure (other than
any failure resulting from incapacity due to physical or mental illness) by you
to perform your material duties ; or (ix) any breach of the provisions of any
restrictive covenants with the Company or any Subsidiary to which you may be
bound including, without limitation, covenants regarding confidentiality and
protection of intellectual property, non-solicitation, noncompetition,
nondisparagement and Company policies; provided that no condition or
circumstance set forth in clause (vii), (viii) or (ix) shall constitute Cause
unless such condition or circumstance continues without cure, if curable,
reasonably satisfactory to the Administrator within thirty (30) days following
written notice thereof from the Company or any Subsidiary (except in the case of
a willful failure to perform your duties or a willful breach, which shall
require no notice or allow no such cure right). For purposes of the foregoing
sentence, no act, or failure to act, on your part shall be considered “willful”
unless you acted, or failed to act, in bad faith or without reasonable belief
that your act or failure to act was in the best interest of the Company or any
Subsidiary.
(d)“Change in Control” means the occurrence of any of the following:
(i)any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding the Company, any entity
controlling, controlled by or under common control with, the Company, any
director, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and you and
any “group” (as such term is used in Section 13(d)(3) of the Exchange Act) of
which you are a member), is or becomes, in connection with a transaction or
series of transactions, the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding voting securities; or
(ii)there shall occur any consolidation, merger or takeover of the Company where
the shareholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, shares representing in the aggregate fifty percent (50%) or more of
the combined voting power of the securities of the surviving entity or any
parent entity thereof, as applicable; or
(iii)there shall occur: (A) any sale, lease, exchange, takeover or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least fifty percent
(50%) of the combined voting power of the voting securities of which are owned
by “persons” (as defined above) in substantially the same proportion





--------------------------------------------------------------------------------





as their ownership of the Company immediately prior to such sale; or (B) the
approval by shareholders of the Company of any plan or proposal for the
liquidation, dissolution or takeover of the Company; or
(iv)the members of the Board on the Effective Date (the “Incumbent Directors”)
cease for any reason (other than due to death) to constitute at least a majority
of the members of the Board; provided, that any director whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the members of the Board then still in office who were
then Incumbent Directors, shall be deemed to be an Incumbent Director; provided,
however, that any person who is elected as a director as a result of, or in
connection with: (A) any consolidation, merger, reorganization or takeover of
the Company or any similar transaction or series of related transactions; or (B)
a solicitation of proxies by, or on behalf of, any person other than the Board
shall not constitute an Incumbent Director.
(e)“CIC Date” means the effective date of a Qualified Change in Control.
(f)“CIC Period” means: (i) the period commencing with the approval of a Change
in Control by the Company’s Board of Directors and ending on the date on which
the Change in Control transaction is consummated, terminated or abandoned; and
(ii) the period commencing on the date of a Change in Control and ending on the
date which is twelve (12) months after the date of a Change in Control.
(g)“Common Stock” means the common stock, $0.01 par value per share, of Columbia
Property Trust, Inc.
(h)“Company” means Columbia Property Trust, Inc. and its Affiliates, except
where the context otherwise requires. For purposes of determining whether a
Change in Control has occurred, Company shall mean only Columbia Property Trust,
Inc.
(i)“Determination Date” means the date of the Administrator’s certification of
achievement of the Performance Objective, determination of the Performance
Factor and approval of the Earned Award, which shall be any date within
seventy-five (75) days after the end of the Performance Period.
(j)“Disability” has the meaning ascribed to such term or words of similar import
in your written employment contract with the Company as in effect at the time at
issue, if any, and, in the absence of such contract, means a physical or mental
incapacity whereby you are unable for a period of six (6) consecutive months or
for an aggregate of nine (9) months in any twenty-four (24) consecutive month
period to perform the essential functions of your duties of employment. The
Administrator may require such proof of Disability as the Administrator in its
sole discretion deems appropriate and the Administrator’s good faith
determination as to whether you have suffered a Disability will be final and
binding on all parties concerned.
(k)“Earned Award” means the number of Award Units equal to the Target Award
times the Performance Factor (rounded down to the nearest whole share), as
determined by the Administrator on the earlier of the Determination Date or a
date which is within 30 days after the CIC Date or the Termination Date.
(l)“Good Reason” shall exist where you give notice to the Board of the
occurrence of any of the following without your express written consent: (i) the
failure of the Company to pay or cause to be paid your base salary, annual cash
performance bonus or any other material compensation or benefits within five (5)
days of the date due; (ii) a material diminution in your status, including
title, position, duties, authority or responsibility; (iii) a material reduction
in your base salary, target cash bonus or target annual long-term incentive
award; (iv) the relocation of your principal office to a location more than 25
miles from its current location; or (v) the Company directs you to engage in any
unlawful activity. Notwithstanding the foregoing: (A) Good Reason shall not be
deemed to exist: (1) unless you give to the Company a written notice identifying
the event or condition purportedly giving rise to Good Reason expressly
referencing this definition of “Good Reason” within ninety (90) days of such
event or the initial existence of such condition; or (2) if the Company has in
good faith notified you of Cause to terminate your employment prior to you
identifying Good Reason; and (B) if there exists an event or condition that
constitutes Good Reason, then the Company shall have thirty (30) days from the
date notice of Good Reason is given to cure such event or condition and, if the
Company does so, such event or condition shall not constitute Good Reason
hereunder; and if the Company does not cure such event or condition within such
thirty (30)-day period, then you shall have sixty (60) business days thereafter
to give the Company notice of termination of employment on account thereof
(specifying a termination date no less than ten (10) days, nor more than thirty
(30) days, after the date of such notice of termination).





--------------------------------------------------------------------------------





(m)“Index” means the FTSE NAREIT Office Index (or any successor or replacement
index thereto or thereafter or, in the event that there is no successor
replacement index, then a comparable index or group of real estate investment
trusts primarily owning commercial office properties selected by the
Administrator).
(n)“Index Company” means each Company that is included in the Index for the
entire Performance Period; provided, however, that in the case of a CIC Date or
a Termination Date occurring prior to the end of the Performance Period, the
applicable period for purposes of determining the Index Companies shall end on
the CIC Date or the Termination Date, as applicable.
(o)“Notice” means the Notice of Grant of Restricted Stock Unit Award provided to
you by the Company setting forth the terms of a grant of Award Units made to you
and that incorporates the terms of this Agreement by reference.
(p)“Performance Factor” means the percentage, from 0% to 150%, that will be
applied to the Target Award to determine the maximum number of Award Units that
may ultimately vest based on your continued Service through the Determination
Date (or, in the case of a CIC Date or a Termination Date occurring prior to the
Determination Date, through the CIC Date or Termination Date, as applicable), as
more fully described on Exhibit A.
(q)“Performance Period” means the Performance Period set forth in the Notice.
(r)“Qualified Change in Control” means a Change in Control transaction in which
the Company is not the surviving entity or as a result of which the Company is
no longer traded on a national securities exchange as contemplated by
Section 6(a) of the Securities Exchange Act of 1933.
(s)“Qualified Termination” means: (i) your death; (ii) the termination of your
Service due to Disability; (iii) the Company’s termination of your Service
without Cause; or (iv) the termination of your Service due to Good Reason.
(t)“Service” means your employment or other service relationship with the
Company and its Affiliates or their successors.
(u)“Termination Date” means the date of the termination of your Service in
connection with a Qualified Termination.
(v)“TSR” means with respect to a corporation: (i) the change in stock price over
a designated period plus reinvested dividends; divided by (ii) the stock price
at the beginning of the period. TSR shall be calculated using the average
closing stock price over the ten (10) consecutive trading days that include and
immediately precede the first (1st) day of the Performance Period and the
average closing stock price over the ten (10) consecutive trading days that
include and immediately precede the last day of the Performance Period (or, in
the case of a CIC Date or a Termination Date occurring prior to the end of the
Performance Period, the ten (10) consecutive trading days that include and
immediately precede the CIC Date or the Termination Date, as applicable).
(w)“You,” “Your.” You means the recipient of the Award Units, and following the
conversion thereof, any Award Shares, as reflected in the first paragraph of
this Agreement. Whenever the word “you” or “your” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed, as determined by the Administrator, to apply to the estate, personal
representative or beneficiary to whom the Award Units or Award Shares may be
transferred by will or by the laws of descent and distribution, the words “you”
and “your” shall be deemed to include such person.


{Exhibit A begins on next page}















--------------------------------------------------------------------------------





Exhibit A
The Earned Award shall be equal to: (i) the Target Award; multiplied by (ii) the
Performance Factor, where the Performance Factor shall be determined based on
the percentile ranking of the Company’s TSR for the Performance Period in
relation to the TSRs of the Index Companies for the Performance Period as
follows:
Performance Matrix for Company TSR Relative to Index Companies(1) 
Award Level
Percentile Ranking of the Company TSR in
Relation to the Index Companies
Performance Factor*
Maximum
The Company’s TSR is at or above the 75th percentile of the TSRs of the Index
Companies
150%
Target
The Company’s TSR is at the 50th percentile
of the TSRs of the Index Companies
100%
Threshold
The Company’s TSR is at the 25th percentile
of the TSRs of the Index Companies
50%
Less than Threshold
The Company’s TSR is below the 25th percentile
of the TSRs of the Index Companies
0%

*
The Performance Factor will be determined based on straight line interpolation
for relative performance between the Threshold and Maximum Award Levels. The
Maximum Performance Factor is 150%.

On the earlier of the Determination Date, the CIC Date or the Termination Date,
the Administrator shall determine and certify: (i) the Company’s TSR for the
Performance Period (or, in the case of a CIC Date or a Termination Date
occurring prior to the Determination Date, for a shortened performance period
ending on the CIC Date or the Termination Date, as applicable); (ii) the
percentile ranking of the Company’s TSR in relation to the TSRs of the Index
Companies for the Performance Period (or, in the case of a CIC Date or a
Termination Date occurring prior to the Determination Date, for a shortened
performance period ending on the CIC Date or the Termination Date, as
applicable);and (iii) the resulting Performance Factor. The Target Award shall
be multiplied by the Performance Factor as so determined by the Administrator to
determine the number of Award Shares earned. The Earned Award, if any, shall
vest, if at all, as provided in Section 3 of this Agreement.


{End of the Agreement}







